TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 31, 2016



                                       NO. 03-14-00632-CV


                                     Karl B. Bailey, Appellant

                                                  v.

                                     MidFirst Bank, Appellee




        APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court on July 2, 2014. Appellant has

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.